UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL MOORE,
                               Plaintiff,
                                                                   18-CV-496 (JPO)
                     -v-
                                                               OPINION AND ORDER
 CITY OF NEW YORK, NYC HEALTH
 + HOSPITAL, CAPTAIN AYANNA
 ROBERTSON, C.O. WILLIAMS, C.O.
 DIAS, C.O. JAMES, C.O. MORRIS, C.O.
 RAYSOR, WARDEN CAROLYN
 SAUNDERS, DEPUTY WARDEN
 DELIA VAZ, and NATASHA FRAZIER,
                         Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Daniel Moore brings this action pro se against the City of New York (“the

City”) and NYC Health + Hospital (“H&H”), along with a group of nine individuals

(collectively, “Defendants”). Moore alleges that Defendants were deliberately indifferent to his

medical needs, in violation of the Fourteenth Amendment. (Dkt. No. 26 at 2, 11.) Defendants

now move to dismiss the operative complaint under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted. (Dkt. No. 39.) 1 For the reasons that

follow, Defendants’ motion is granted.



       1
                Although the individual Defendants have not yet appeared or responded to the
Complaint, the City and H&H represent that “the arguments in [the memorandum supporting
dismissal] address the claims made against them,” and request that “any relief granted to the City
and H&H be extended to the Individual Defendants.” (Dkt. No. 40 at 1 n.2.) The Court deems
this statement sufficient to put Moore on notice that the pending motion could result in the
dismissal of his claims against all Defendants under Rule 12(b)(6). Cf. Grant v. Cty. of Erie, 542
F. App’x 21, 24 (2d Cir. 2013) (“[A] district court may dismiss an action sua sponte for failure to
state a claim so long as the plaintiff is given notice of the grounds for dismissal and an
opportunity to be heard.”). And Moore was given, and took advantage of, the opportunity to be
heard in response to the potential dismissal of his claims. (Dkt. No. 44.)


                                                 1
I.     Background

       The following facts are drawn from the operative complaint, as well as the opposition to

the motion to dismiss, and are presumed true for the purpose of this motion. See Feelings v.

Stukes, No. 15 Civ. 1889, 2016 WL 2993202, at *1 (S.D.N.Y. May 23, 2016) (noting that, under

the “duty to liberally construe pro se pleadings,” courts may credit allegations appearing in pro

se opposition papers). 2

       Plaintiff Daniel Moore is an inmate at the Five Point Correctional Facility in Romulus,

New York. (Dkt. No. 46.) Moore suffers from medical issues involving his heart, and due to the

fact that his left leg contains a metal rod and screws and is shorter than his right leg. (Dkt. No.

26 (“Compl.”) at 7–8.) During Moore’s pretrial detention at the Otis Bantum Correctional

Center (“OBCC”) on Rikers Island, Moore alleges that his constitutional and statutory rights

were violated in connection with the failure to provide him adequate medical assistance.

(Compl. at 2, 7–11; see Dkt. No. 40 at 5 n.4.) 3


       2
                Along with his affidavit opposing the motion to dismiss (Dkt. No. 44 at 1–2)—
which the Court construes as an opposition brief—Moore also submits an affidavit from John
Hyde, another detainee at OBCC (Dkt. No. 44 at 3). The Court declines to consider the Hyde
affidavit in deciding Defendants’ motion.
       If “matters outside the pleadings are presented to and not excluded by the court” on a
Rule 12(b)(6) motion, “the motion must be treated as one for summary judgment under Rule 56”
and “[a]ll parties must be given a reasonable opportunity to present all the material that is
pertinent to the motion.” Fed. R. Civ. P. 12(d). “However, if extrinsic evidence submitted on
a motion to dismiss is deemed part of the pleadings, it may be considered in deciding the
motion.” DeLuca v. AccessIT Grp., Inc., 695 F. Supp. 2d 54, 59 (S.D.N.Y. 2010).
         The Hyde affidavit was not “(1) attached to the complaint; (2) incorporated into the
complaint by reference; or (3) integral to the complaint,” id. at 60, and thus the Court does not
treat it as part of the pleadings in deciding this motion to dismiss. Furthermore, the Court
“declines to convert the instant motion into one for summary judgment since discovery has not
yet commenced.” Id. at 61.
       3
               The Complaint does not specify Moore’s status at the time of the events alleged,
though Defendants allege that Moore was a pretrial detainee at the time in question, according to
publicly available state records. (Dkt. No. 40 at 5 n.4.) Moore does not contest this assertion in


                                                   2
       On June 30, 2017, Moore arrived at OBCC, which is managed by the New York City

Department of Correction. (Compl. at 7.) Soon thereafter, Moore was seen by the medical staff

at OBCC, who are employed by H&H. (Id.) The medical staff noted the problems with Moore’s

leg and issued Moore a permit for a walking cane. (Id.) On August 11, 2017, Moore’s cane was

allegedly taken from him without explanation, and not returned until November 17, 2017.

(Compl. at 7–8, 14.)

       Also at Moore’s initial visit with the medical staff, they indicated that Moore would be

given a “shoe lift,” also known as an orthopedic shoe insert, to treat the issues with his left leg.

(Compl. at 7; see Dkt. No. 40 at 1.) Moore alleges, however, that despite complaining about “the

pain in [his] legs and lower back” to the medical staff, it took “almost a whole year” for him to

be given a pair of custom orthopedic shoes, which he finally received on June 19, 2018. (Compl.

at 7, 11; Dkt. No. 44 at 4.) The delay in obtaining the custom orthopedic shoes, Moore asserts, is

due to the failure of Natasha Frazer 4—the Assistant Coordinator of H&H—to actively supervise

staff at OBCC. (Compl. at 8.)

       Finally, Moore alleges that there have been issues with the administration of his heart

medication. (Compl. at 8; see Compl. at 20–23.) According to Moore, the normal procedure for

the administration of medication at OBCC involves the correctional officers producing inmates

to the medical staff for treatment, or escorting the medical staff to detention units where

treatment is required. (Compl. at 8–9.) Moore alleges, however, that the correctional officers


his opposition papers. (See Dkt. No. 44.) Therefore, the Court takes judicial notice of the fact of
Moore’s status as a pretrial detainee at the time of the relevant events, consistent with accepted
practice in this District. See, e.g., Taylor v. City of New York, No. 16 Civ. 7857, 2018 WL
1737626, at *11 n.10 (S.D.N.Y. Mar. 27, 2018); Thomas v. Westchester Cty., No. 12 Civ. 6718,
2013 WL 3357171, at *3 n.9 (S.D.N.Y. July 3, 2013).
       4
               Although her last name is spelled on the Docket as “Frazier,” the Court will use
the spelling “Frazer,” consistent with the Defendants’ brief.


                                                  3
assigned to the medical clinic at OBCC—Officers Dias, James, Raysor, Morris, and Williams—

as well as their area supervisor, Captain Robertson, failed to call Moore to receive his medication

and failed to otherwise insure that the required procedures were employed for Moore to receive

his medication in a timely manner. (Compl. at 9.) Furthermore, Moore alleges that the medical

staff have been “falsifying medical documentation with regards to the time that [his] medication

is actually given to [him],” again due to the inadequate supervision of Frazer. (Compl. at 8.)

The denial of Moore’s heart medication is alleged to have occurred “in excess of 10 times.”

(Dkt. No. 44 at 1.) In addition, Moore alleges that the heart medication was taken from him

during an institutional search on October 24, 2017, and never returned. (Compl. at 8, 16.)

       Moore filed a grievance complaint on November 17, 2017, in connection with the

missing walking cane and promised orthopedic insert. (Compl. at 10, 13.) And Moore further

alleges that he has “filed various grievances to address the negligence” of the corrections officers

and medical staff. (Dkt. No. 44 at 1.) But according to Moore, Captain Ayanna Robertson and

the officer in charge of the medical clinic area—Deputy Warden of Programs Delia Vaz—failed

to investigate his complaint or even respond to Moore. (Compl. at 10.) Nor did the Warden of

OBCC at the time—Warden Carolyn Saunders—respond to the grievance complaint or remedy

the failures of the medical staff and correctional officers. (Id.)

       Moore initiated this action pro se on January 18, 2018 (Dkt. No. 2), and filed the

operative fifth amended complaint (“Complaint”) on September 19, 2018 (Dkt. No. 26). The

Complaint names as Defendants the City; H&H; Warden Saunders; Deputy Warden Vaz;

Captain Robertson; Corrections Officers Dias, James, Raysor, Morris, and Williams; and the

Assistant Coordinator of H&H, Frazer. (Compl. at 4–6.) Moore asserts violations of his

Fourteenth Amendment rights and statutory rights under 42 U.S.C. § 6010, and seeks damages




                                                  4
from Defendants. (Compl. at 2, 11.) On November 21, 2018, the City and H&H moved to

dismiss the Complaint in its entirety under Rule 12(b)(6). (Dkt. No. 39.) In response, Moore

submitted an affidavit, which the Court construes as a brief in opposition to dismissal (Dkt. No.

44), and the motion is now ready for resolution.

II.     Legal Standard

        In order to survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient

factual allegations “to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court must

accept as true all well-pleaded factual allegations in the complaint and “draw[] all inferences in

the plaintiff’s favor.” Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir. 2006) (citation

omitted).

        Moreover, courts must afford pro se plaintiffs “special solicitude” before granting

motions to dismiss. Williams v. Corr. Officer Priatno, 829 F.3d 118, 122 (2d Cir. 2016). “A

document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.’”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)). Therefore, courts interpret a pro se plaintiff’s pleadings “to raise the strongest

arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006)

(citation omitted). “Even in a pro se case, however, ‘although a court must accept as true all of

the allegations contained in a complaint, that tenet is inapplicable to legal conclusions, and

threadbare recitals of the elements of a cause of action, supported by mere conclusory




                                                   5
statements, do not suffice.’” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (quoting

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)).

III.   Discussion

       Defendants raise four arguments in support of their motion to dismiss, involving:

(1) exhaustion; (2) the merits of Moore’s constitutional claims; 5 (3) the personal involvement of

individual Defendants; and (4) municipal liability. Although exhaustion is not a proper ground

for dismissal of the claims at this stage in the litigation, dismissal is nonetheless appropriate on

the merits.

       A.      Exhaustion

       As a defense to all claims asserted by Moore, Defendants argue that he failed to properly

exhaust his administrative remedies, as required by the Prison Litigation Reform Act (“the

PLRA”), 42 U.S.C. § 1997e(a). (Dkt. No. 40 at 11–15.)

       However, “failure to exhaust is an affirmative defense under the PLRA, and . . . inmates

are not required to specially plead or demonstrate exhaustion in their complaints.” Jones v.

Bock, 549 U.S. 199, 216 (2007). Therefore, “[t]he only circumstance in which it is appropriate

to dismiss a complaint on nonexhaustion grounds is when it is apparent from the face of the



       5
                In addition to his Fourteenth Amendment rights, Moore briefly claims violations
of his “rights under 42 U.S.C.A. § 6010, Developmentally Disabled Assistance & Bill of Rights
Act of 1975.” (Compl. at 2.) But Moore does not say anything else about these asserted
statutory rights—or how they are implicated by the facts alleged—in his Complaint or opposition
affidavit. (See Dkt. Nos. 26, 44.) Nor do Defendants mention these statutory rights in their
brief. (See Dkt. 40.)
         The statute invoked has been amended multiple times, such that the specific codified
provision under which Moore seeks to bring a claim—42 U.S.C. § 6010—is no longer in effect.
Furthermore, the Supreme Court has previously held that this statutory provision “did not create
rights enforceable under § 1983.” Wilder v. Va. Hosp. Ass’n, 496 U.S. 498, 510 (1990) (citing
Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1 (1981)). Accordingly, Moore has failed
to state a claim for violation of any statutory rights under 42 U.S.C. § 6010.


                                                    6
complaint that the plaintiff failed to exhaust his administrative remedies.” Randle v. Alexander,

960 F. Supp. 2d 457, 483 (S.D.N.Y. 2013).

       Here, Moore’s Complaint alleges that he filed a grievance on November 17, 2017, and

attaches the grievance form as an exhibit. (Compl. at 10, 13.) Furthermore, in his affidavit

opposing the motion to dismiss, Moore attests that he has “filed various grievances to address the

negligence by Department of Corrections staff . . . as well as the medical staff,” and that he has

“exhausted such grievance remedies by appealing [his] complaints to the facility’s commanding

officer . . . as well as . . . [the] Central Office Review Committee.” (Dkt. No. 44 at 1.)

       On the basis of these allegations, the Court concludes that it is not apparent from the face

of Moore’s submissions that he failed to exhaust his administrative remedies, and thus

Defendants’ exhaustion argument fails.

       B.      Claims Against Individual Defendants

       Moore asserts that nine staff members and supervisors at OBCC were deliberately

indifferent to his medical needs in violation of his Fourteenth Amendment rights. 6 (Compl. at 2,

4–6.) Moore alleges that he has suffered from two discrete medical issues at OBCC, which the

individual Defendants have unlawfully disregarded: first, the infliction of leg and lower back

pain caused by the absence of a cane and the delay in receiving an orthopedic shoe insert; and

second, the failure to properly administer his heart medication. (Compl. at 7–11.)

       The Eighth Amendment forbids “‘deliberate indifference to serious medical needs of

prisoners.’” Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013)

(quoting Estelle, 429 U.S. at 104). Similarly, as relevant here, the Due Process Clause of the



       6
              Though the Complaint does not mention 42 U.S.C. § 1983, the Court understands
Moore to be asserting claims under this provision for the deprivation of his constitutional rights.


                                                  7
Fourteenth Amendment prohibits deliberate indifference to the medical needs of pretrial

detainees in state custody. Caiozzo v. Koreman, 581 F.3d 63, 69 (2d Cir. 2009), overruled on

other grounds by Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017).

       Significantly, however, “not every lapse in medical care is a constitutional wrong.”

Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006). “In order for an inmate to state a claim

of constitutional deprivation with regard to his access to medical care during pre-trial detention,

the inmate must demonstrate that his medical needs were objectively ‘sufficiently serious,’ and

that the individual to be charged with the violation was aware of, and deliberately indifferent to,

those needs.” Ceparano v. Suffolk Cnty. Dep’t of Health, 485 F. App’x 505, 507 (2d Cir. 2012).

Moore must sufficiently allege both of these prongs in order for his claims against the individual

Defendants for deliberate indifference to medical needs to survive the motion to dismiss.

               1.      Leg and Back Pain

       First, Moore asserts that the individual Defendants were deliberately indifferent to the leg

and back pain caused by the delay in providing him with an orthopedic shoe insert and

exacerbated by the deprivation of his cane. (Compl. at 11.) Defendants respond that Moore has

not adequately pleaded either prong of the deliberate indifference standard with respect to this

medical issue. (Dkt. No. 40 at 6–7, 9–10.) The Court need not address whether Moore’s pain

and the delay in treatment were objectively sufficiently serious, because Moore has failed to

adequately plead that the individual Defendants were deliberately indifferent to his needs.

       To satisfy this second prong for a claim of deliberate indifference to the needs of a

pretrial detainee under the Fourteenth Amendment—the “knowledge prong”—the plaintiff must

plausibly allege “that the defendant-official acted intentionally to impose the alleged condition,

or recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

pretrial detainee even though the defendant-official knew, or should have known, that the


                                                  8
condition posed an excessive risk to health or safety.” Darnell v. Pineiro, 849 F.3d 17, 35 (2d

Cir. 2017). And because Moore is asserting claims against all nine individual Defendants in

their individual capacities (Compl. at 11), “the liability of each therefore depends on a showing

that he or she acted with deliberate indifference,” Hernandez v. Keane, 341 F.3d 137, 144 (2d

Cir. 2003).

       Defendants argue that Moore has not adequately pleaded deliberate indifference to the leg

and back pain, because he has not adequately “alleged that any of the Individual Defendants

knew, or should have known, of [his] medical conditions.” (Dkt. No. 40 at 9.) The Court agrees.

       According to Moore, he complained “of the pain in [his] legs and lower back to the

doctors and medical staff” at OBCC. (Compl. at 7.) On September 6, 2017, his attorney sent a

letter to the “Warden” at OBCC, informing the Warden that Moore was experiencing pain due to

the lack of a cane or “shoe lift,” and requesting assistance with this issue. (Compl. at 14.)

Additionally, Moore filed a grievance on November 17, 2017, which specifically mentions

experiencing “extreme pain” in connection with the lack of cane and “shoe lift.” (Compl. at 13.)

But according to Moore, Deputy Warden Vaz, Captain Robertson, and Warden Saunders failed

to investigate his grievance or issue any response. (Compl. at 10.)

       At no point in his Compliant or opposition affidavit, however, does Moore allege that he

complained directly to H&H Assistant Coordinator Frazer or any of the Corrections Officer

Defendants about the pain, or the lack of cane or orthopedic insert. Nor does he allege any facts

that would allow the Court to infer that these individuals knew, or should have known, about his

condition and its severity. Accordingly, Moore has not adequately alleged that Frazer, Officer

Dias, Officer James, Officer Raysor, Officer Morris, or Officer Williams was deliberately

indifferent to his medical needs regarding the leg and back pain.




                                                 9
        The alleged knowledge and indifference of Deputy Warden Vaz, Captain Robertson, and

Warden Saunders present a closer question. The Complaint alleges that these supervisor

Defendants were in receipt of the November 2017 grievance, and thus had constructive notice of

Moore’s leg and back pain. In assessing whether this notice is sufficient to establish that these

individuals “knew, or should have known” about the pain Moore was suffering but “recklessly

failed to act,” Darnell, 849 F.3d at 35, it is helpful to consider the doctrine of personal

involvement.

        “It is well settled in this Circuit that personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.” Shomo v.

City of New York, 579 F.3d 176, 184 (2d Cir. 2009). To adequately plead “[t]he personal

involvement of a supervisory defendant” at the motion to dismiss stage, a plaintiff must plausibly

allege that:

        (1) the defendant participated directly in the alleged constitutional violation, (2) the
        defendant, after being informed of the violation through a report or appeal, failed
        to remedy the wrong, (3) the defendant created a policy or custom under which
        unconstitutional practices occurred, or allowed the continuance of such a policy or
        custom, (4) the defendant was grossly negligent in supervising subordinates who
        committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
        to the rights of inmates by failing to act on information indicating that
        unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

        As the Second Circuit has recognized, the knowledge prong of a detainee’s disregard of

medical needs claim and the personal involvement inquiry can be interrelated. See Lewis v.

Cunningham, 483 F. App’x 617, 619 (2d Cir. 2012); Hernandez, 341 F.3d at 148 (reasoning that

the fact that personal involvement could not be established under Colon for a defendant who

received—but did not personally investigate or act on—prisoner grievances supported the

conclusion that the defendant was not “deliberately indifferent” to medical needs).



                                                  10
        And courts in this Circuit have repeatedly held that “as a matter of law, a defendant’s

mere receipt of a letter or grievance, without personally investigating or acting [thereon], is

insufficient to establish personal involvement.” Alvarado v. Westchester Cty., 22 F. Supp. 3d

208, 215 (S.D.N.Y. 2014) (alteration in original) (internal quotation marks omitted); see also

Goris v. Breslin, 402 F. App’x 582, 584 (2d Cir. 2010); Roberts v. City of New York, No. 14 Civ.

5198, 2016 WL 4146135, at *7 (S.D.N.Y. Aug. 2, 2016); Thompson v. Pallito, 949 F. Supp. 2d

558, 575 (D. Vt. 2013) (“The district courts of this circuit appear to be in unanimous agreement

that a supervisory official having received (and ignored) a letter from an inmate alleging

unconstitutional conduct does not, without more, give rise to personal involvement on the part of

that official.”).

        Moreover, at least three courts have concluded that allegations that defendants were sent

a grievance complaint are alone insufficient to establish both the personal involvement of the

recipients and the knowledge prong of a deliberate indifference claim. See Dawkins v.

Copeland, No. 17 Civ. 9926, 2019 WL 1437049, at *8 (S.D.N.Y. Mar. 31, 2019) (holding that

the allegation of defendants’ awareness of the challenged conduct—due to the filing of a

grievance complaint that defendants ignored—“is insufficient to properly allege personal

involvement and deliberate indifference”); Thompson, 949 F. Supp. 2d at 579 (“Just as [being

sent a complaint letter to which a defendant did not respond] does not establish [a defendant’s]

personal involvement, such a letter also cannot establish his deliberate indifference.”); Ward v.

Capra, No. 16 Civ. 6533, 2018 WL 1578398, at *6 (S.D.N.Y. Mar. 29, 2018) (“Plaintiff filling

out a grievance and appeal regarding the health care he was being provided does not satisfy [the

knowledge prong of a deliberate indifference claim].”).




                                                 11
       As these courts have explained, an allegation that a plaintiff “filed a grievance” is not the

same as alleging that any particular defendant “received or read his grievance,” and thus does not

establish that particular defendants “knew or should have known about” plaintiff’s medical

condition. Dawkins, 2019 WL 1437049, at *8. In other words, alleging that a defendant was

merely sent a grievance does not plausibly establish that the defendant “was made aware of and

intentionally disregarded a risk to [plaintiff’s] health.” Thompson, 949 F. Supp. 2d at 579. And

because being sent a grievance does not give rise to deliberate indifference under the second or

fifth Colon factors, see 58 F.3d at 873, it also fails to satisfy the knowledge prong of a deliberate

indifference claim.

       The Court adopts the same reasoning here. Where a plaintiff alleges that a particular

defendant’s involvement in an alleged constitutional deprivation is limited to being sent a

grievance or letter—and does not allege that the defendant personally investigated or acted on

the grievance—those allegations are not sufficient to establish either the defendant’s personal

involvement or deliberate indifference to the plaintiff’s medical needs.

       In this case, Moore alleges that he filed his November 2017 “grievance by placing a copy

. . . in a ‘grievance box’ and the ‘wardens’ box,” but that Deputy Warden Vaz and Captain

Robertson “failed to investigate [his] grievance,” and Vaz, Robertson, and Warden Saunders

“never responded to [him] in writing or person and have allowed” the neglect to continue.

(Compl. at 10.) Moore further alleges that, of multiple grievances filed that were appealed to

Saunders, “[n]o response was ever received.” (Dkt. No. 44 at 1.)

       The gravamen of these allegations is that Moore submitted grievances that the three

supervisors should have received, but that they did not investigate or otherwise respond to his




                                                 12
submissions. As explained above, such allegations are insufficient to establish either the

personal involvement or the deliberate indifference of Vaz, Robertson, and Saunders.

       In conclusion, Moore has failed to adequately plead the knowledge prong of his leg-and-

back-pain claims against any of the individual Defendants. The claims asserted against the

individual Defendants for indifference to his leg and back pain are thus dismissed.

               2.      Heart Medication

       Moore also alleges deliberate indifference to the proper administration of his heart

medication. (Compl. at 8.) The Court need not address whether this issue was “objectively

‘sufficiently serious,’” however, because Moore has again failed to sufficiently allege that the

Individual Defendants were “aware of, and deliberately indifferent to,” the alleged issues

regarding the administration of his medication. Ceparano, 485 F. App’x at 507.

       Defendants argue that Moore has not adequately pleaded deliberate indifference to the

missed heart medication, because he “does not allege that any of [the individual] Defendants

were aware or should have been aware [of] any risk of harm that results from the . . . missed

doses of medication,” or “acted recklessly disregarding” such risk. (Dkt. No. 40 at 10.) The

Court agrees, and addresses below Moore’s allegations of deliberate indifference as to the

various groups of individual Defendants.

       Moore alleges that the five Officer Defendants have failed to ensure that he received his

medication on schedule as prescribed, by either failing to bring him to the medical clinic or

failing to escort medical staff to Moore’s unit. (Compl. at 9.) But Moore does not allege any

facts supporting the inference that these individuals “knew, or should have known, that the”

interruption in receiving his heart medication “posed an excessive risk to health or safety.”

Darnell, 849 F.3d at 35. The Complaint does not reference whether Moore complained to the




                                                13
Officer Defendants about the disruption in receiving his medication or told them of the risks

attendant to missed doses. Moreover, Moore alleges that the disruptions to his medication

regimen occur when OBCC is on “lockdown” (Dkt. No. 44 at 1), suggesting that the failure to

ensure his receipt of medication is born out of disruptions to the operation of the facility as a

whole, rather than reckless indifference to Moore’s needs.

       As for H&H Assistant Coordinator Frazer, Moore alleges that she “has not been actively

supervising [the medical] staff,” resulting in disruptions to his receipt of medication. (Compl. at

8.) But the Complaint does not adequately plead that Frazer knew, or should have known, about

Moore’s heart medication and the disruptions he experienced, or had any way of knowing that

the disruptions posed an excessive risk to his health and yet recklessly failed to act.

       With respect to Deputy Warden Vaz and Captain Robertson, the Complaint alleges that

they were aware of the November 2017 grievance. (Compl. at 10.) But that grievance document

does not specifically reference any issues with the administration of Moore’s heart medication.

(See Compl. at 13.) And the Complaint contains no additional allegations regarding the

knowledge or reckless indifference of these supervisors as to the heart medication.

       Finally, Moore alleges that he “filed various grievances” regarding “the negligence by

Department of Corrections staff . . . at OBCC as well as the medical staff” which were appealed

to Warden Saunders. (Dkt. No. 44 at 1.) But Moore does not allege any details about these other

“grievances,” such as whether they informed Saunders of the nature of the medication or the

severity of the risk to his health posed by the disruption in administration. And as explained

above, the submission of a grievance alone is insufficient to establish personal involvement or

the knowledge prong of a deliberate indifference claim.




                                                 14
       Ultimately, the Court concludes that Moore has not plausibly alleged that any of the

individual Defendants were deliberately indifferent to the risks he faced from the improper

administration of his heart medication. Accordingly, the claims against Frazer, Officer Dias,

Officer James, Officer Raysor, Officer Morris, Officer Williams, Deputy Warden Vaz, Captain

Robertson, and Warden Saunders are dismissed to the extent they are premised on deliberate

indifference to the improper administration of Moore’s heart medication.

       C.      Municipal Liability

       Moore also asserts claims against the City and H&H. (Compl. at 1.) In order to survive a

motion to dismiss on these claims, Moore must properly allege municipal liability. See Mejia v.

N.Y.C. Health & Hosps. Corp., No. 16 Civ. 9706, 2018 WL 3442977, at *12 (S.D.N.Y. July 17,

2018) (noting that H&H is subject to municipal liability as a public benefit corporation).

       Significantly, however, “a prerequisite to municipal liability under Monell is an

underlying constitutional violation by a state actor.” Dawkins, 2019 WL 1437049, at *8 (citation

omitted). Because Moore’s Complaint fails to state any constitutional deprivation by the

individual Defendants, his Monell claims against the City and H&H are dismissed.

IV.    Leave to Amend

       Under Second Circuit precedent, “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (alterations in original) (quoting Chavis, 618 F.3d at 170). “[R]eading

the pro se complaint and opposition papers liberally” in this case, the Court “cannot conclude

that amendment would be futile.” Id. Accordingly, the Court grants Moore an opportunity to

amend the complaint, provided that he does so by July 26, 2019.




                                                15
V.        Conclusion

          For the foregoing reasons, the City’s motion to dismiss is GRANTED.

          Moore is directed to file an amended complaint by July 26, 2019. If Moore fails to do so

within the time allotted, and cannot show good cause to excuse such failure, this case will be

closed.

          The Clerk of Court is directed to close the motion at Docket Number 39.

          SO ORDERED.

Dated: June 26, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                                 16
